IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT NASHVILLE
                      Assigned on Briefs October 7, 2008


             STATE OF TENNESSEE v. WILLIAM GLENN WILEY

                     Appeal from the Criminal Court for Davidson County
                          No. 95-C-1918 Walter C. Kurtz, Judge



                  No. M2007-01299-CCA-R3-CD - Filed September 29, 2009



D. KELLY THOMAS, JR., J., concurring.


        I agree with the majority that, in spite of numerous misdeeds committed by the State, the
defendant is not entitled to relief. However, rules of discovery and rules of disclosure of exculpatory
evidence exist for a reason. They are a necessary part of our notion of due process and ensure the
accused an opportunity to adequately prepare for trial. If the State violates the rules, whether
intentionally or negligently, the result, even if correct, is tarnished. As Justice Douglas aptly pointed
out over forty years ago, “[s]ociety wins not only when the guilty are convicted but when criminal
trials are fair; our system of the administration of justice suffers when any accused is treated
unfairly.” Brady v. Maryland, 373 U.S. 83, 87 (1963). Such is the case herein.

        The record in this case reveals suppression by the State of a prior inconsistent statement made
by a key State witness. In addition, during the five-day trial, several discoverable documents were
delivered to the Defendant. Evidently, delayed disclosure was so commonplace that the trial court
kept count of the State’s apologies. I note, in answer to the trial court’s question about a discovery
rule violation, the assistant district attorney general said, “Judge . . . I thought the reports had been
provided, they weren’t . . ..” The report in question is noticeably absent from the State’s formal
response to the discovery motion filed with the court.

       In light of the strength of the State’s evidence at trial, I agree that timely disclosure of the
documents and statement in question would not have altered the result. The presence of unidentified
fingerprints at the scene of the crime does not change the fact that the Defendant’s fingerprints are
on the murder weapon. Likewise, the Defendant’s girlfriend’s initial denial of knowledge
concerning the murder does not change the fact that the Defendant admitted hitting the victim in the
head with a vodka bottle and taking his money. It is the strength of the State’s proof that led to the
majority’s holding that the cumulative effect of the errors does not require reversal of the verdict.
Again, I agree. If the State’s proof was less convincing, I would conclude that the cumulative effect
of the numerous harmless errors requires reversal. As the trial court admonished the State, “This is
not a way to conduct a serious felony trial.”




                                                     D. KELLY THOMAS, JR., JUDGE